Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 2, 1987, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s right to a speedy trial was not violated. After subtracting those periods of delay directly attributable to the defendant’s pretrial motions (see, CPL 30.30 [4] [a]; People v Varela, 164 AD2d 924; People v Seabrook, 126 AD2d 583; People v Garfinkel, 112 AD2d 949, 950), the delays occasioned by adjournments requested by or consented to by the defense (see, CPL 30.30 [4] [b]; People v Jason, 158 AD2d 337, 338; People v Gerstel, 134 AD2d 281, 282; People v Seabrook, supra), delay resulting from the failure of the defendant to appear (see, CPL 30.30 [4] [c]; People v Seabrook, supra), and a reasonable time for the People to arrange the defendant’s arraignments (see, People v Hudson, 162 AD2d 617; People v Lopez, 149 AD2d 735, 736; People v Baker, 131 AD2d 491, 492), the total time chargeable to the People, including the periods of time between indictment and arraignment (see, People v Correa, 77 NY2d 930) is within the permitted six-month time limit (see, CPL 30.30 [1] [a]).
Considering the factors set forth in People v Taranovich (37 NY2d 442, 445), we find no violation of the defendant’s constitutional right to a speedy trial.
We also find that the sentence was neither harsh nor excessive. Thompson, J. P., Bracken and Eiber, JJ., concur.